Fourth Court of Appeals
                                San Antonio, Texas
                                      March 15, 2022

                                    No. 04-21-00503-CR

                                  Michael RODRIGUEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 17-08-00092-CRK
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
      Appellant’s brief was due on March 7, 2022. On March 14, 2022, appellant filed a
motion for leave to file late brief concurrent with appellant’s brief. Appellant’s motion is
GRANTED.


                                                  _________________________________
                                                  Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court